DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a motor housing a fluid flow motor” is assumed to be intended as “a motor housing, housing a fluid flow motor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the second end of the handle between the upper and lower end of the cyclonic cleaning stage.  It is assumed that the limitation is intending to define the location of the second end of the handle as having an elevation between the respective elevations of the upper and lower end of the cyclonic cleaning stage and will be treated as such for the sake of the current Office Action. 
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations of the upstream and downstream cyclonic cleaning stages are unclear because the claim does not clarify what the respective stages are upstream and downstream from (i.e. from one another or some other structure, suggesting additional unclaimed portions that are between the two stages).  As best understood by the examiner, the claim is intended to define one cleaning stage as being upstream from the other cleaning stage and will be treated as such for the sake of the current Office Action.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end of the handle located at an elevation between an upper and lower end of the cyclonic cleaning stage (claims 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (6,712,868).
Regarding claim 1, Murphy discloses a hand vacuum cleaner (inherently capable of being hand-held) having a front end (right side as oriented in Fig. 5), a rear end (left side as oriented in Fig. 5) positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface (as oriented in Fig. 5) and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path (shown by arrows in Fig. 5) extending from a dirty fluid inlet (104) to a clean fluid outlet (22 in Figs. 1-2); b) a cyclonic cleaning stage (30; inherently incorporating at least some cyclonic separation due to the centrifugal configuration of the inlet 110 as shown in Fig. 7) positioned in the fluid flow path; c) a motor housing (B), housing a fluid flow motor (G) wherein the fluid flow motor is positioned in the fluid flow path; and, d) a handle (26) comprising a first handle end (lower end in Fig. 5) provided on the motor housing and a second handle end (upper end in Fig. 5) is located at an elevation between an elevation of the upper and lower end of the cyclonic cleaning stage when the hand vacuum cleaner is 
Regarding claim 9, Murphy similarly discloses a hand vacuum cleaner having a front end, a rear end positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path extending from a dirty fluid inlet to a clean fluid outlet; b) a cyclonic cleaning stage positioned in the fluid flow path; c) a main body (B) housing a fluid flow motor wherein the fluid flow motor is positioned in the fluid flow path; and, d) a handle comprising a first handle end and a second handle end, wherein the first handle end is provided on a portion of the main body that is located (radially) outwardly of the fluid flow motor, and wherein the second handle end is located at an elevation between an elevation of the upper and lower end of the cyclonic cleaning stage when the hand vacuum cleaner is positioned on a horizontal surface, and wherein the second handle end is positioned upwardly and forwardly of the first handle end when the hand vacuum cleaner is positioned on a horizontal surface.
Regarding claims 2 and 10, Murphy further discloses that the first handle end is provided on a rear end of the motor housing.
Regarding claims 3 and 11, Murphy further discloses that the cyclonic cleaning stage has a sidewall and the second handle end is provided on the sidewall.
Regarding claims 6 and 14, Murphy further discloses that the fluid flow motor is positioned at the lower end of the hand vacuum cleaner.
Regarding claims 7, 8, 15 and 16, Murphy further discloses that an upper end of the cyclonic cleaning stage is located at the upper end of the hand vacuum cleaner.

Claims 1, 2, 4, 5, 7-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (7,582,128; filed 2 March 2007, prior to earliest effective priority date of 9 march 2007 for the current application, taken from provisional application 60/893,990, with other cited provisional applications not disclosing the embodiment of Figs. 1a ,2a and 6 represented by the pending claims).
Regarding claim 1, Hwang discloses (embodiment of Fig. 20) a hand vacuum cleaner (inherently capable of being hand-held) having a front end (left side as oriented in Fig. 20), a rear end (right side as oriented in Fig. 20) positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path (inherently to function as a vacuum cleaner) extending from a dirty fluid inlet (516) to a clean fluid outlet (not numbered but also inherent to function); b) a cyclonic cleaning stage (600/700) positioned in the fluid flow path; c) a motor housing (200), housing a fluid flow motor (not shown for embodiment of Fig. 20, but disclosed for other embodiments and inherent for suction source) wherein the fluid flow motor is positioned in the fluid flow path; and, d) a handle (580) comprising a first handle end (rear, right end in Fig. 20) provided on the motor housing and a second handle end (left, upper end in Fig. 20) is located at an elevation between an upper and lower end of the cyclonic cleaning stage (below upper end of cleaning stage 700 because not in view in Fog. 20) when the hand vacuum cleaner is positioned on a horizontal surface, wherein the second handle end is positioned upwardly 
Regarding claim 9, Hwang similarly discloses a hand vacuum cleaner having a front end, a rear end positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path extending from a dirty fluid inlet to a clean fluid outlet; b) a cyclonic cleaning stage positioned in the fluid flow path; c) a main body (200) housing a fluid flow motor wherein the fluid flow motor is positioned in the fluid flow path; and, d) a handle comprising a first handle end and a second handle end, wherein the first handle end is provided on a portion of the main body that is located (inherently either radially or vertically) outwardly of the fluid flow motor, and wherein the second handle end is located at an elevation between an elevation of the upper and lower end of the cyclonic cleaning stage when the hand vacuum cleaner is positioned on a horizontal surface, and wherein the second handle end is positioned upwardly and forwardly of the first handle end when the hand vacuum cleaner is positioned on a horizontal surface.
Regarding claims 2 and 10, Hwang further discloses that the first handle end is provided on a rear end of the motor housing.
Regarding claims 4, 5, 13 and 14, Hwang further discloses that the cyclonic cleaning stage comprises a downstream cyclonic cleaning stage (700) and the hand vacuum cleaner further comprises an upstream cyclonic cleaning stage (600) with the upstream cyclonic cleaning stage positioned forward (600 clearly shown further forward than cleaning stage 700) of the downstream cyclonic cleaning stage.
Regarding claims 7, 8, 15 and 16, Hwang further discloses that an upper end of the cyclonic cleaning stage is located at the upper end of the hand vacuum cleaner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Courtney et al. (7,867,306; Fig. 1) and Dyson (5,937,477) disclose hand vacuum cleaners having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 June 2021